Filed 6/15/22 Marriage of Mitchell CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re Marriage of NICOLE M.                                   2d Civil No. B311655
and CHRISTOPHER L.                                          (Super. Ct. No. D362162)
MITCHELL                                                        (Ventura County)


NICOLE M. MITCHELL,

     Appellant,

v.

CHRISTOPHER L.
MITCHELL,

     Respondent,


       Nicole M. Mitchell appeals from an order terminating the
trial court’s jurisdiction over spousal support. Appellant and her
former spouse, respondent Christopher L. Mitchell, represented
themselves in the trial court and on appeal. This is the second
time that appellant has sought relief from this court in her
marital matter. In her previous appeal, we affirmed an order
modifying child support and denying her motion to set aside a
prior child support order. (Marriage of Mitchell (B308861, Oct.
25, 2021) [non-pub. opn.].) Appellant’s legal arguments are
forfeited because they are not supported by citations to the
record. Accordingly, we affirm.
                Factual and Procedural Background
       The parties married in 2003. They separated in 2014, and
the marriage was dissolved in 2016. In 2016 the trial court did
not order the payment of spousal support. It found that
respondent “has no ability to pay spousal support after payment
of child support . . . and the common necessaries of life.” The
court stated, “Both parties fully understand the goal of becoming
self-supporting, and the Court hereby issues a GAVRON
admonition to both parties. Marriage of Gavron (1988) 203
[Cal.App.3d] 705, 711-712.” “[W]hat has become known as a
‘Gavron warning’ is a fair warning to the supported spouse [that]
he or she is expected to become self-supporting.” (In re Marriage
of Schmir (2005) 134 Cal.App.4th 43, 55.)
       In April 2019 respondent filed a request for an order
terminating the trial court’s jurisdiction over spousal support.
The court denied the request “based upon the length of the
marriage and the earning potential of both parties.” The court
found that “neither party has the ability to pay affirmative
spousal support at this time.” It ordered that “the zero spousal
support order will continue.” The court said, “I remind
[appellant] that she does indeed have a Gavron admonition to
make her best efforts to become self-employed . . . .”
       In July 2020 respondent filed a second request for an order
terminating the trial court’s jurisdiction over spousal support.
Respondent claimed, “[Appellant] blatantly ignored and




                                2
continues to ignore the [Gavron] order. [She] has made and
continues to make NO efforts to become self-supporting as
required by law and ordered by this court.”
       The trial court granted respondent’s second request. It
stated: “[A]bsolutely, unequivocally in the 6 or 7 years since date
of separation, [appellant], at her age and with her background
and her education and her, what I presume to be good health,
should have put herself in a position where she could be doing a
lot more than a failing dog business and being on unemployment
benefits. [¶] So sadly, the time has come. . . . [T]he court grants
[respondent’s] motion to jurisdictionally terminate spousal
support as of today, based upon [appellant’s] failure to become
self-supporting and apply herself to a single occupation over the
last six and a half, seven years.”
                         Standard of Review
       We review for abuse of discretion the trial court’s order
terminating its jurisdiction over spousal support. (See In re
Marriage of Kelkar (2014) 229 Cal.App.4th 833, 845.) “[T]he
appropriate test of abuse of discretion is whether or not the trial
court exceeded the bounds of reason, all of the circumstances
before it being considered.” (In re Marriage of Connolly (1979) 23
Cal.3d 590, 598.) “‘[T]he trial court's order will be overturned
only if, considering all the evidence viewed most favorably in
support of its order, no judge could reasonably make the order
made. . . .’” (In re Marriage of Keech (1999) 75 Cal.App.4th 860,
866.)
       “In reviewing any order or judgment we start with the
presumption that the judgment or order is correct . . . .”
(Chalmers v. Hirschkop (2013) 213 Cal.App.4th 289, 299.)
“‘The appellant bears the burden of showing a trial court abused




                                 3
its discretion.’” (Ibid.) “An attorney who prosecutes an appeal
from an order addressed to the trial court’s sound discretion is
confronted with more than a daunting task. This is an uphill
battle . . . .” (Estate of Gilkison (1998) 65 Cal.App.4th 1443,
1448.)
      Appellant Has Forfeited Her Legal Arguments on Appeal
       Part III of appellant’s opening brief is headed,
“STATEMENT OF FACTS AND PROCEDURAL HISTORY.”
Part III continues for 36 pages and contains citations to the
record on appeal. Appellant’s arguments are set forth in part VI,
which is headed “DISCUSSION” and continues for 12 pages. In
part VI appellant makes numerous claims of trial court error.
She also accuses the trial court judge of being “prejudiced toward
women who divorce their husbands.” Appellant asserts, “[The
trial court’s] ruling to terminate jurisdiction over spousal support
was arbitrary, capricious, an abuse of discretion, without
observance of procedure required by law, unsupported by
substantial evidence, and unwarranted by the facts.”
       Appellant’s legal arguments are forfeited because the entire
argument section (part VI) of her opening brief does not contain a
single citation to the record, which consists of a 758-page clerk’s
transcript, a 428-page augmented clerk’s transcript, and
reporter’s transcripts. Appellant’s reply brief is entirely devoid of
record citations. “Rule 8.204(a)(1)(C) of the California Rules of
Court requires all appellate briefs to ‘[s]upport any reference to a
matter in the record by a citation to the volume and page number
of the record where the matter appears.’ It is well-established
that ‘“[i]f a party fails to support an argument with the necessary
citations to the record, . . . the argument [will be] deemed to have
been waived. [Citation.]”’ [Citation.] This rule applies to




                                 4
matters referenced at any point in the brief, not just in the
statement of facts.” (Conservatorship of Kevin A. (2015) 240
Cal.App.4th 1241, 1253.)
       Appellant’s citations to the record in the statement of facts
and procedural history (part III) of her opening brief do not
compensate for the total lack of record citations in the argument
section. In City of Lincoln v. Barringer (2002) 102 Cal.App.4th
1211, 1239 (Barringer), the appellate court refused to consider
the Barringers’ argument that the trial court had abused its
discretion because “the Barringers in this portion of their brief
fail to provide any citations to the record to support any of the
assertions as to what the record shows on this point, as required
by [the] California Rules of Court . . . .” The appellate court
continued, “The Barringers' petition for rehearing argues . . .
that, although the ‘Argument’ portion of their brief lacked record
citations, they satisfied the rule by providing a ‘Factual
Background,’ with record citations, at the beginning of their brief.
The Barringers' position, for which they cite no authority, is
inconsistent with [the California Rules of Court] which require a
record citation for each reference. [¶] . . . [¶] . . . [A]ny reference
in the brief must be supported by a citation, regardless of where
in the brief that reference appears. This is . . . the only
construction consistent with the purpose of the citation
requirement, which is to enable appellate justices and staff
attorneys to locate relevant portions of the record expeditiously
without thumbing through and rereading earlier portions of a
brief.” (Id. at p. 1239, fn. 16.)
       The Barringer rule and justification for the rule were
reiterated in Alki Partners, LP v. DB Fund Services, LLC (2016) 4
Cal.App.5th 574, 590, fn. 8 (Alki Partners): “The factual portion




                                  5
of appellants’ opening brief does contain citations to evidence.
However, such citations do not cure the failure to cite evidence in
the argument section of the brief, and we will not pick and choose
the portions of the brief in the statement of facts that we may
think are applicable to each assertion in the argument. Rule
8.204(a)(1)(C) is intended to enable the reviewing court to locate
relevant portions of the record ‘without thumbing through
and rereading earlier portions of a brief.’ ([Barringer], supra, 102
Cal.App.4th at p. 1239, fn. 16.) To provide record citations for
alleged facts at some points in a brief, but not at others,
frustrates the purpose of that rule, and courts will decline to
consider any factual assertion unsupported by record citation at
the point where it is asserted.”
      Appellant was given fair warning of the Barringer rule in
our opinion in her first appeal, which was filed six weeks before
appellant filed her opening brief in the present appeal. In the
opinion we stated: “[Appellant’s] claims [concerning the
calculation of child support] are also forfeited because the
argument in her opening brief (pages 23-24) is devoid of
supporting citations to the record. ‘“Any statement in a brief
concerning matters in the appellate record—whether factual or
procedural and no matter where in the brief the reference to the
record occurs—must be supported by a citation to the record.”’
(Professional Collection Consultants v. Lauron (2017) 8
Cal.App.5th 958, 970.) ‘Thus, “[i]f a party fails to support
an argument with the necessary citations to the record, . . .
the argument [will be] deemed to have been waived. . . .”’ (Nwosu
v. Uba (2004) 122 Cal.App.4th 1229, 1246.) [Appellant] ‘is not
exempt from the foregoing rules because [s]he is representing




                                 6
[her]self on appeal in propria persona.’ (Ibid.)” (Marriage of
Mitchell, supra, slip opn. at p. 11.)
      Accordingly, “[b]y failing to support the factual assertions
in [her] legal arguments with citations to the evidence [in the
record], [appellant has] forfeited [her] argument[s] . . . .” (Alki
Partners, supra, 4 Cal.App.5th at p. 590.)
      Even though appellant has forfeited her arguments on
appeal, we nevertheless conclude that, forfeiture aside, appellant
has not overcome the heavy burden of showing an abuse of
discretion. The trial court did not exceed the bounds of reason in
concluding that, despite receiving two Gavron warnings,
appellant had not made sufficient efforts toward becoming self-
supporting.
                             Disposition
      The order terminating the trial court’s jurisdiction over
spousal support is affirmed. Respondent shall recover his costs
on appeal.
      NOT TO BE PUBLISHED.


                                                 YEGAN, J.

We concur:


             GILBERT, P. J.


             PERREN, J.




                                 7
                  John Smiley, Judge

          Superior Court County of Ventura

           ______________________________


Nicole M. Mitchell, in pro. per., for Appellant.

Chris M. Mitchell, in pro. per., for Respondent.